Order entered December 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00127-CR

                     CLARENCE DANNEL DUNNINGTON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-80895-2013

                                           ORDER
       The Court REINSTATES the appeal.

       On October 22, 2014, we ordered the trial court to make findings why appellant’s brief

has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the appeal; (2)

appellant is indigent and represented by court-appointed counsel; and (3) counsel represented to

the Court that she would file appellants brief by December 31, 2014.

       We DENY as moot appellant’s November 13, 2014 motion to extend time to file

appellant’s brief because the extension date of December 15, 2014 sought in the motion does not

correspond with the trial court’s finding that counsel said the brief would be filed by December

31, 2014.
           We ORDER appellant to file his brief by DECEMBER 31, 2014. Because the brief is

already more than three months overdue, no further extensions will be granted. If appellant’s

brief is not filed by the date specified, the Court will utilize the available remedies to obtain

appellant’s brief.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable John Roach, Jr., Presiding Judge, 296th Judicial District Court, and to counsel for all

parties.

                                                     /s/    LANA MYERS
                                                            JUSTICE